 Case 3:20-cv-01044-JPG Document 17 Filed 01/21/21 Page 1 of 1 Page ID #124




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER,                                )
                                               )
            Plaintiff,                         )
                                               )
      v.                                       ) Case No.: 20-1044 JPG
                                               )
MICHAEL A BRADLEY, d/b/a Powhatan Motel        )
and VANESSA L. BRADLEY, d/b/a/ Powhatan Motel, )
                                                     )
               Defendants.                           )


                               MEMORANDUM AND ORDER


       This matter comes before the Court on the Notice of Dismissal (Doc. 16) pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i) filed by plaintiff. Rule 41(a)(1)(A)(i) allows a

plaintiff to dismiss an action without a court order at any time before the opposing party serves

an answer or a motion for summary judgment. The defendants have not served an answer or

motion for summary judgment in this case. Because the plaintiff has an absolute right to dismiss

this case at the present time, the Court finds that this action is DISMISSED without prejudice

and DIRECTS the Clerk of Court to close this case.

DATED: January 21, 2021


                                             s/ J. Phil Gilbert
                                             UNITED STATES DISTRICT JUDGE
